DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2013/0175611).
[claim 1] An integrated circuit structure comprising: a semiconductor substrate (1, fig. 28 including 20 and 19) having a major (topmost) surface (fig. 28); and a trench isolation region (TR, fig. 28 including the trench area and the portion between 38 when it is on the topmost surface of the substrate) extending from the major surface into the semiconductor substrate, wherein the trench isolation region comprises: a vertical sidewall surface (upper side surfaces of TR, fig. 28) extending from the major surface into the semiconductor substrate, wherein the vertical sidewall surface is substantially perpendicular to the major surface (fig. 28); and a slant straight bottom surface (lower slanted surface of TR, fig. 28) connected to the vertical sidewall surface; a dielectric 
[claim 2] The integrated circuit structure of claim 1, wherein the vertical sidewall surface and the slant straight bottom surface are both in contact with the semiconductor substrate (fig. 28).
[claim 3]  The integrated circuit structure of claim 1, wherein the first portion of the dielectric layer comprises substantially vertical opposing portions (e.g. 38 in the upper part of TR, fig. 28) has said vertical opposing portions, with the metal layer being in middle between the substantially vertical opposing portions (fig. 28). 
[claim 21] The integrated circuit structure of claim 1, wherein the metal layer further comprises a fourth portion (portion of TR between portions of 38 above the topmost surface of the substrate 1, fig. 28) protruding higher than the major surface of the semiconductor substrate, wherein outmost edges of the metal layer are between opposite sidewalls of the trench isolation region (fig. 28).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 2013/0175611) in view of Wan (US 2014/0035083).
Shinohara discloses the device of claim 1 but does not expressly disclose a transistor on the opposing side of the substrate relative to the trench insulation.
Wan discloses a semiconductor device with a transistor (118, fig. 1, [0014]) on the opposing side of the substrate (120, fig. 1) relative to the trench insulation (124, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to placed used Wan’s trench isolation/transistor configuration in Shinohara’s device in order to provide for an efficient device integration by such as to apply Shinohara’s trench isolation to a photodiode.

With this modification Yoon discloses:
[claim 8] The integrated circuit structure of claim 1, wherein the major surface is a back surface (top surface of Shinohara) of the semiconductor substrate, and the integrated circuit structure further comprises a transistor (118, fig. 1 of Wan where the transistor is on the bottom side) at a front surface of the semiconductor substrate, with .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 2013/0175611).
Shinohara discloses the device of claim 1 but does not expressly disclose that the metal layer (36, fig. 28) shape which continuously increases in width from the major surface of the semiconductor substrate to a point in the middle of the major surface of the semiconductor substrate and the bottom of the trench isolation region.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the metal layer shape continuously increasing in width from the major surface of the semiconductor substrate to a point in the middle of the major surface of the semiconductor substrate and the bottom of the trench isolation region since it has been held that mere changes in shape ( e.g. of the metal layer) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  MPEP 2144.04. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 9-19 and 23 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 9]” a lower portion of the filling metallic material over the second dielectric layer, wherein a portion of the filling metallic material is in middle of the substantially vertical upper portions of the first dielectric layer, and the lower portion extends to a level higher than the top surface of the semiconductor substrate; and a recap oxide layer comprising a first portion directly above the isolation structure” and [claim 15]” a second high-k dielectric layer over the first high-k dielectric layer, wherein the first high-k dielectric layer and the second high-k dielectric layer are formed of different dielectric materials; and a metal core comprising a first part in the isolation structure, wherein the first part is over a bottom portion of the second high-k dielectric layer and between opposing vertical portions of the second high-k dielectric layer, and wherein the first part of the metal core has upper widths smaller than respective lower widths of the metal core” in combination with the remaining limitations of each claim as well as claim 4 in its entirety in combination with the limitations of claim 1.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898